United States Court of Appeals
                       For the First Circuit

No. 10-2204

                  COMMONWEALTH OF MASSACHUSETTS,

                         Plaintiff, Appellee,

                                  v.

 UNITED STATES DEPARTMENT OF HEALTH AND HUMAN SERVICES, ET AL.,

                       Defendants, Appellants.
                      ________________________

Nos. 10-2207 & 10-2214

                              DEAN HARA,

               Plaintiff, Appellee/Cross-Appellant,

                         NANCY GILL, ET AL.,

                       Plaintiffs, Appellees,

                         KEITH TONEY, ET AL.,

                             Plaintiffs,

                                 v.
              OFFICE OF PERSONNEL MANAGEMENT, ET AL.,

              Defendants, Appellants/Cross-Appellees,

                       HILARY RODHAM CLINTON,

  in her official capacity as United States Secretary of State,

                              Defendant.


                                ERRATA

     The opinion of this Court, issued on May 31, 2012, should be

amended as follows.
     On cover page, "HILARY" should be "HILLARY".

     On page 20, line 2 of last paragraph, delete the extra "to"

between "bind" and "the".




                               -2-